DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-15 and 37-48 have been cancelled.
Applicant's arguments filed 8/22/2022 have been fully considered.
The rejection of claims 1-4, 20-33, 35-41, and 48-50 under 35 U.S.C. 102(a)(1) as being anticipated by Satijn et al. (U.S. Patent Application Publication 2016/0067349) is withdrawn in view of the claim amendments. Satijn et al. does not disclose administering at least one additional agent selected from the list consisting of a preservative-free lubricating eye drop, an ocular vasoconstrictor, and a steroid eye drop.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 16-36, and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “the method further comprising administering at least one additional agent selected from the list consisting of a preservative-free lubricating eye drop, an ocular vasoconstrictor, and a steroid eye drop.”  No basis was pointed to for this amendment and none is apparent.  Original claim 42 (now cancelled) recited “wherein the subject has one or more adverse events and is further administered an additional therapeutic agent to eliminate or reduce the severity of the one or more adverse events.” Original claim 47 (dependent upon claim 42 and now cancelled) recited “wherein the one or more adverse events is conjunctivitis and/or keratitis and the additional agent is a preservative-free lubricating eye drop, an ocular vasoconstrictor and/or a steroid eye drop.” However, claim 1 as amended does not require that the subject being treated has had an adverse event of conjunctivitis and/or keratitis in response to administration of the antibody-drug conjugate of claim 1.  Claim 1 as amended does not require that administration of the preservative-free lubricating eye drop, ocular vasoconstrictor or steroid eye drop eliminates or reduces the severity of these adverse events.  Claim 1 as amended is directed to a broader method not supported by the originally filed specification and claims.  The claims constitute new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 20-32, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 10-11, 13, 17, 26, 28, 30-32, 35, 38, 40, 46-48, 54, 56, and 59 of copending Application No. 16/982,008.
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims disclose treating cervical cancer by administering an anti-TF antibody conjugated to monomethyl auristatin in the amount of 2.0 mg/kg.  See instant claim 1 and at least co-pending claims 1, 5, 17, and 26.  The CDRs and sequences in co-pending claims 28 and 30 correspond to those in instant claims 22-24.  See tisotumab vedotin recited in co-pending claim 31 and instant claim 32. The limitations of instant claims 34-36 are found in co-pending claims 46-48.  Administration of a preservative-free lubricating eye drop, ocular vasoconstrictor or steroid eye drop is provided in co-pending claims 54, 56, and 59.  The instant claims permit additionally co-administering a platinum-based agent as recited in the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has acknowledged this rejection.
The limitations added to instant claim 1 are not found in provisional application 62/580,877 for the same reasons as the new matter rejection set forth above.  The effective filing date of the instant application is 1 November 2018.  The co-pending application has priority to at least 31 October 2018 for 62/753,730.  The instant application is the junior application.  In addition, this double patenting rejection is not the only remaining rejection.  The double patenting rejection will not be withdrawn.

Claims 1-4, 17, 20-32, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-8, 10, 16-17, 20, 23, 27, 32, 34, 36-38, 42, 44, 49-50, 52-54, 60, 62, and 65 of copending Application No. 17/053,346. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims disclose treating cervical cancer by administering an anti-TF antibody conjugated to monomethyl auristatin in the amount of 2.0 mg/kg.  See instant claim 1 and at least co-pending claims 1, 8, 23, and 32.  The CDRs and sequences in co-pending claims 34 and 36 correspond to those in instant claims 22-24.  See tisotumab vedotin recited in co-pending claim 44 and instant claim 32. The limitations of instant claims 34-36 are found in co-pending claims 49 and 53-54.  Administration of a preservative-free lubricating eye drop, ocular vasoconstrictor or steroid eye drop is provided in co-pending claims 60, 62, and 65.  The instant claims permit additionally co-administering an anti-PD-1 antibody as recited in the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has acknowledged this rejection.
The limitations added to instant claim 1 are not found in provisional application 62/580,877 for the same reasons as the new matter rejection set forth above.  The effective filing date of the instant application is 1 November 2018.  The co-pending application has priority to at least 7 May 2018 for 62/668,104.  The instant application is the junior application.  In addition, this double patenting rejection is not the only remaining rejection.  The double patenting rejection will not be withdrawn.

Claims 1-4, 20-32, 34-36, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 9-10, 12, 14-15, 17, 31-32, 34-35, 39-41, 43, 46, 50-53, 58-60, 66-67, and 71-72 of copending Application No. 17/053,753. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims disclose treating cervical cancer by administering an anti-TF antibody conjugated to monomethyl auristatin in the amount of 2.0 mg/kg.  See instant claim 1 and at least co-pending claims 1, 5, and 22.  The CDRs and sequences in co-pending claims 1 and 32 correspond to those in instant claims 22-24.  See tisotumab vedotin recited in co-pending claim 41 and instant claim 32. The limitations of instant claims 34-36 and 49 are found in co-pending claims 52, 59-60, and 72.  Administration of a preservative-free lubricating eye drop, ocular vasoconstrictor or steroid eye drop is provided in co-pending claims 66 and 71.  The instant claims permit additionally co-administering an anti-PD-1 antibody as recited in the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has acknowledged this rejection.
The limitations added to instant claim 1 are not found in provisional application 62/580,877 for the same reasons as the new matter rejection set forth above.  The effective filing date of the instant application is 1 November 2018.  The co-pending application has priority to at least 7 May 2018 for 62/668,088.  The instant application is the junior application.  In addition, this double patenting rejection is not the only remaining rejection.  The double patenting rejection will not be withdrawn.

Claims 1-11, 16-36, and 49-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-79, of copending Application No. 17/289,616. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims disclose treating cervical cancer by administering an anti-TF antibody conjugated to monomethyl auristatin in the amount of 2.0 mg/kg.  See instant claim 1 and at least co-pending claims 1, 11-12, and 43.  The CDRs and sequences in co-pending claims 39-41 correspond to those in instant claims 22-24.  See tisotumab vedotin recited in co-pending claim 49 and instant claim 32. The limitations of instant claims 5-11 and 16 are found in co-pending claims 27-32.  The limitations of instant claims 17-19 are found in co-pending claims 33-37.  The limitations of instant claims 33-36 and 49 are found in co-pending claims 50 and 63-79.  Administration of a preservative-free lubricating eye drop, ocular vasoconstrictor or steroid eye drop is provided in co-pending claims 71 and 76.  The instant claims permit additionally co-administering an anti-VEGF antibody as recited in the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has acknowledged this rejection.
The limitations added to instant claim 1 are not found in provisional application 62/580,877 for the same reasons as the new matter rejection set forth above.  The effective filing date of the instant application is 1 November 2018.  The co-pending application has priority to at least 30 October 2018 for 62/752,904.  The instant application is the junior application.  In addition, this double patenting rejection is not the only remaining rejection.  The double patenting rejection will not be withdrawn.

Claims of this application are patentably indistinct from claims of Application Nos. 16/982,008; 17/053,346; 17/053,753; and 17/289,616 (see double patenting rejections above). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
It is again noted that the co-pending applications have inventors in common and an applicant in common with the instant application.  Common ownership has not been established.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 20-33, 35-36, and 49-50 are rejected under 35 U.S.C. 103 and being unpatentable over Satijn et al. (U.S. Patent Application Publication 2016/0067349) in view of Vergote et al. (reference number 297 on page 53 of 58 of the IDS submitted 8/22/2022, 16 pages), Vergote et al. (ESMO 2017 Abstract 931O, published on-line 31 August 2017), the Genmab press release (reference number 90 on page 35 of 58 of the IDS submitted 8/22/2022, 2 pages, dated 16 June 2017), and Xia et al. (U.S. Patent Application Publication 2007/0110812).

The limitations added to instant claim 1 are not found in provisional application 62/580,877 for the same reasons as the new matter rejection set forth above.  The effective filing date of the instant application is 1 November 2018.  
	 
Satijn et al. discloses that an anti-TF antibody conjugated to an auristatin can be used to treat cervical cancer.  The anti-TF antibody can have the VL of SEQ ID NO: 5 (with CDRs of SEQ ID NOS: 6, 7, and 8) and the VH of SEQ ID NO: 45 (with CDRS of SEQ ID NOS: 46, 47, and 48).  See at least abstract and claim 27, part (i); claim 28, part (i), and claim 33.  The drug conjugated can be monomethyl auristatin E (MMAE).  See at least claim 36.  The antibody can be a monoclonal antibody.  See claim 35.  Appropriate dosages of the anti-TF antibody conjugate include 1.5, 1.6, 1.7, 1.8, 19, 2, and 2.1 mg/kg.  These doses can be administered every 1, 2, 3, or 4 week intervals.  See at least paragraph [0264].  This disclosure meets the limitations of instant claims 1-4, 20-24.
Note that instant SEQ ID NOS: 7 (with CDRs of SEQ ID NOS: 1, 2, and 3) and 8 (with CDRS of SEQ ID NOS: 4, 5, and 6) correspond to SEQ ID NOS: 5 (with CDRS of SEQ ID NOS: 6, 7, and 8) and 45 (with CDRS of SEQ ID NOS: 46, 47, and 48), respectively, of Satijn et al.  See instant claims 22-24.
Satijn et al. discloses that the auristatin can be conjugated via a cleavable linker.  Antibody conjugates of the formula Ab-MC-vc-PAB-MMAE) are disclosed.  See at least paragraphs [0163, 0167] and claims 38-39 and 41.  See instant claims 26-31.
Administration can be intravenous.  See at least paragraph [0220].  See instant claim 33.
Human patients are disclosed and would be individuals in need of treatment for cervical cancer.  See at least paragraph [0342-0343].  See instant claim 49.
The antibody conjugates can be formulated with pharmaceutically acceptable carrier.  See at least paragraph [0211].  See instant claim 50.
With respect to instant claim 25, the instant specification references WO 2011/157751 (published from application PCT/EP2011/059917 for the tisotumab antibody at paragraph [0106].  The antibody is designated as antibody 011.  WO 2011/157751 has the same disclosure as Satijn et al. (U.S. Patent Application Publication 2016/0067349).  Satijn et al. (U.S. Patent Application Publication 2016/0067349) claims priority to PCT/EP2011/059917 and discloses antibody 011.  While the Satijn et al. does not use the name “tisotumab,” the anti-TF antibody is disclosed as acknowledged by the instant specification.  Likewise, Satijn et al. fairly discloses tisotumab vedotin as in instant claim 32 as the instant specification discloses this conjugate as comprising an antibody that binds to TF, a protease-cleavable linker, and MMAE.  See at least  paragraph [0185] in Example 1 of the instant specification.
With respect to claim 35, administration of the antibody conjugate would have been expected to have a therapeutic effect and improve therapeutic effects in the subject relative to a baseline.  The claim does not specify the therapeutic effect or baseline.  
Satijn et al. does not disclose administering a preservative free lubricating eye drop, an ocular vasocontrictor, or a steroid eye drop.

The 16 page Vergote et al. document appears to be slides from an oral presentation given at the 2017 ESMO Congress held in Madrid, Spain, between 8-12 September 2017 (prior to the 11/2/2017 filing date of 62/580,877 and more than a year prior to the 11/1/2018 filing date of PCT/US2018/058771).  The slides disclose administering tisotumab vedotin to subjects with cervical cancer in the dose of 2.0 mg/kg IV q3w with a dose range of 0.3-2.2 mg/kg IV q3W.  The adverse event conjunctivitis (grade 2 conjunctivitis was reported in 32% of patients) was noted in the cervical cancer cohort.  Risk mitigation measures involved administering a prophylactic steroid, lubricating eye drops, and cooling eye masks worn during treatment infusion as well stricter dose adjustment guidance.  This document and presentation are valid prior art against the instant claims.
Vergote et al. (ESMO 2017 Abstract 931O, published on-line 31 August 2017) appears to be the published abstract for the oral presentation.  The abstract indicates that Patients with cervical cancer treated with tisotumab vedotin experienced a compound-specific toxicity of conjunctivitis for which prophylactic management was introduced.
The Genmab press release (reference number 90 on page 35 of 58 of the IDS submitted 8/22/2022, 2 pages, dated 16 June 2017) discloses conjunctivitis was identified as a tisotumab vedotin specific toxicity in cervical cancer treatment with tisotumab vedotin.  This led to introducing prophylactic management.
None of Vergote et al. (reference number 297), Vergote et al. (ESMO 2017 Abstract 931O), or the Genmab press release) specifically disclose administering a preservative-free lubricating eye drop or a steroid eye drop or an ocular vasoconstrictor for conjunctivitis. 
Xia et al. discloses variety of eye drops that can be used to treat eye irritation or inflammation such as dry eye (keratoconjunctivitis sicca).  The eye drops can include steroids. The eye drops can be wetting or lubricating and be preservative-free.  See at least paragraphs [0002 and 0020-0021].
	It would have been obvious to treat cervical cancer with tisotumab vedotin as taught by Satijn et al. and further include treatment with steroid eye drops or preservative-free lubricating eye drops as taught by Xia et al.  Vergote et al. (reference number 297), Vergote et al. (ESMO 2017 Abstract 931O), or the Genmab press release) each disclose that tisotumab vedotin led to the adverse effect of conjunctivitis that could be mitigated and Vergote et al. (reference number 297) specifically suggests administering steroids and lubricant eye drops.

Claims 1, 5-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Satijn et al. (U.S. Patent Application Publication 2016/0067349) in view of Vergote et al. (reference number 297 on page 53 of 58 of the IDS submitted 8/22/2022, 16 pages), Vergote et al. (ESMO 2017 Abstract 931O, published on-line 31 August 2017), the Genmab press release (reference number 90 on page 35 of 58 of the IDS submitted 8/22/2022, 2 pages, dated 16 June 2017), Xia et al. (U.S. Patent Application Publication 2007/0110812), the clinical trial document for NCT02001623 (16 September 2016 version), and Kun et al. (U.S. Patent No. 7,405,227).
Satijn et al., Vergote et al. (reference number 297), Vergote et al. (ESMO 2017 Abstract 931O), the Genmab press release, and Xia et al. are applied as above.  The references do not disclose the limitations of instant claims 5-7, 16-17, and 19.
The clinical trial document for NCT02001623 (16 September 2016 version) discloses that patients with relapsed, advanced and/or metastatic cervical cancer who have failed available standard treatments or who are not candidates for standard therapy could be treated with tisotumab vedotin.  Subjects with cervical carcinoma of greater than Stage 1B would not be excluded.   See sections on conditions and eligibility.
Kun et al. discloses that the two main types of cervical cancer are squamous cell carcinomas and adenocarcinomas.  Anti-cancer drugs that can be administered to treat cervical cancer include cisplatin and carboplatin.  See at least column 10, line 28-55.
It would have been obvious to administer the antibody-drug conjugate of tisotumab vedotin in the 1.5 to 2.1 mg/kg amounts disclosed by Satijn et al. where the subject being treated was previously treated (instant claim 5) and relapsed (i.e. recurrent) or experienced disease progression (i.e. metastastis)  (instant claims 6, 7, 16, and 19) as disclosed by NCT02001623.  It would have been obvious to treat squamous cell carcinomas and adenocarcinomas of the cervix as taught by Kun et al. (instant claim 17).  Kun et al. makes clear that squamous cell carcinoma or adenocarcinoma were the main types of cervical cancer.  Kun et al. makes clear that cisplatin and carboplatin (platinum-based therapeutic agents) would have been well known treatments for cervical cancer.  One would have been motivated to do so in order to provide additional methods of treatment to these subjects.
With respect to claims 8-11, paragraph [0006] of the instant specification acknowledges that bevacizumab, including in addition to paclitaxel in combination with cisplatin, carboplatin, or topotecan, would have been treatments known at the time of the effective filing date for cervical cancer.
It would have been obvious to further include treatment with steroid eye drops or preservative-free lubricating eye drops as taught by Xia et al.  Vergote et al. (reference number 297), Vergote et al. (ESMO 2017 Abstract 931O), or the Genmab press release) each disclose that tisotumab vedotin led to the adverse effect of conjunctivitis that could be mitigated and Vergote et al. (reference number 297) specifically suggests administering steroids and lubricant eye drops.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is unclear as whether a positive, active step must be performed to determine whether the subject’s cervical cancer cells meet the recited percentages for expressing TF.  It is unclear if these percentages are before or after treatment.  The metes and bounds of the claim cannot be determined.  Applicant argues that claim 34 is defining the subject population and requires no active step.  Applicant argues that claim 34 is referring to the properties of the cervical cancer cells before administration of the treatment.  The current claim language does not make this clear.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa